Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 21 are pending. 
            Allowable Subject Matter
6. Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7, and 14 are allowed for reasons argued by applicant in page 6 of the Remarks, filed on December 30, 2021, and dependent claims 2-6, 8-13 and 15-21 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Kallash (US pat. No 8,607,067) prior art of record teaches determining whether or not there is a record of a file on a virtual machine in a verdict cache. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 15: 
when there is a record in the verdict cache about the file, assigning the verdict found in the verdict cache to the file; and when no record about the file is found in the verdict cache, determining whether or not the file is currently being scanned in a parallel thread; when the file is currently being scanned in a parallel thread, blocking the scanning of the file until the scanning of the file in the parallel thread is completed, and placing a result of the scanning of the file in the parallel thread in the verdict cache; and when the file is not currently being scanned in a parallel thread, performing the scanning of the file on a current thread, and placing a result of the scanning on the current thread in the verdict cache.  
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Emelyanov, US9286310, title “ Common file caching for virtual private servers ”. 
Leis, US7523343, title “ Real-time file system repairs “.
Kolachala, US10719372, title “ Dynamic parallelization of data loading”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 1/14/2022